        Case 1:19-cr-00696-PAE Document 235 Filed 06/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                        -v-                                          19-CR-696 (PAE)

 ARI TEMAN,                                                               ORDER

                               Defendant.


PAUL A. ENGELMA YER, District Judge:

       The defense today filed a letter-brief that (I) replies to the Government's opposition to

the defense's motion to vacate and (2) moves for the Court's recusal. Dkt. 233. The sole

remaining submission to be made is the Government's response to the recusal motion. In light of

the brief extension granted to the defense for its submission, the Court extends by similar length

the deadline for the Government's response, which is now due Tuesday, June 29, 2021. For

avoidance of doubt, no further submissions by either paiiy on either subject are authorized.



       SO ORDERED.




                                                             United States District Judge
Dated: June 21, 2021
       New York, New York
